Exhibit Contact: Curt Stoelting CEO Pete Nicholson CFO ph: 630-573-7200 RC2 Reports 2009 Fourth Quarter and Full Year Results and Provides Preliminary Outlook for 2010 ● Higher Net Income in both 2009 Fourth Quarter and Full Year vs. 2008 ● Cash Flow from Operations in 2009 of $62.8 million ● Organic sales growth in Mom, Infant and Toddler Products Category in both 2009 Fourth Quarter and Full Year, expected to continue in calendar 2010 and 2011 ● Transition in 2010 for Preschool, Youth and Adult Products Category expected to result in overall lower net sales and profits during first half of 2010; strong organic growth in preschool product lines expected in 2011 Oak Brook, IL – February 18, 2010 – RC2 Corporation (NASDAQ:RCRC), today announced improved results for the fourth quarter and year ended December 31, 2009, and a preliminary 2010 full year net income outlook.Net income for the fourth quarter 2009 was $8.3 million, or $0.38 per diluted share, as compared with a net loss of $212.4 million, or $12.32 per diluted share, for the fourth quarter 2008.Excluding non-cash impairment charges, net income for the fourth quarter 2009 was $9.4 million, or $0.43 per diluted share.Fourth quarter 2009 diluted earnings per share reflects the full impact from the Company’s August stock offering and includes a $2.4 million pre-tax, non-cash impairment charge related to the Sesame Street infant and toddler products license, which is not being renewed after 2010.Net income for the fourth quarter 2008, excluding non-cash impairment and write-down charges, severance and other related costs, and recall-related items, was $7.5 million, or $0.43 per diluted share. Net income for the year ended December 31, 2009 was $27.0 million, or $1.39 per diluted share, as compared with a net loss of $205.8 million, or $11.82 per diluted share, for the year ended December 31, 2008.Excluding the impact of non-cash impairment charges and recall-related items, net income for the year ended December 31, 2009 was $28.5 million, or $1.47 per diluted share.Full year 2009 diluted earnings per share reflects a pro-rata impact from the Company’s August stock offering.Net income for the year ended December 31, 2008, excluding non-cash impairment and write-down charges, severance and other related costs, and recall-related items, was $25.7 million, or $1.46 per diluted share. Net sales for the fourth quarter 2009 decreased slightly to $121.3 million compared with net sales of $121.7 million for the fourth quarter a year ago.Favorable fluctuations in foreign currency exchange rates benefited the fourth quarter 2009 consolidated net sales comparisons by approximately 3.0%.Net sales for the year ended December 31, 2009 decreased by 3.6% to $421.1 million compared with net sales of $437.0 million for the year ended December 31, 2008.Unfavorable fluctuations in foreign currency exchange rates reduced the 2009 full year consolidated net sales comparisons by approximately 3.0%.International sales, which increased 12.6% in the fourth quarter and decreased 8.9% for the full year, were essentially flat in both periods after excluding the impact of fluctuations in foreign currency exchange rates. 1 Commentary Curt Stoelting, CEO of RC2 commented, “Net sales results in our fourth quarter were in-line with prior year results and our expectations.Net sales in our mom, infant and toddler products category, which comprised 43.5% of our total annual net sales, increased by 4.3% during the quarter and by 2.7% for the full year versus prior year periods.Based on these trends and recent new product launches, we expect additional organic growth in our mom, infant and toddler products category in 2010 and 2011.Net sales in our preschool, youth and adult products category declined by 2.9% and 8.0% during the fourth quarter and 2009 full year, respectively, due to declines in our Take Along™ and agricultural product lines, which offset growth in our Super WHY! and Thomas & FriendsWooden Railway product lines.” Stoelting continued, “During 2010, our preschool, youth and adult products category will be in a year of transition.We are ending sales of our Take Along Thomas & Friends die-castproduct line and launching a number of new preschool product lines, including Thomas & Friends Early Engineers™ in many global markets including North America, Dinosaur Train in North America and Chuggington™, our all new train-play property, in international markets.Our newly introduced Chuggington train-play+ product lines have been well received at the Hong Kong, United Kingdom, Nuremberg and New York toy fairs. Additionally, the initial ratings for the Chuggington television show on Playhouse Disney are encouraging, adding to our confidence for U.S.
